DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-14 are pending.
Claims 2-14 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-14 have been considered but are moot because the new grounds of rejection do not rely on the references as applied in the prior rejection of record.
The rejection of Claims 2-10 under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2010/0136485 A1) in view of Fujiwara et al. (US 2016/0320698 A1) is withdrawn in favor of a rejection of claims 2-14 under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2010/0136485 A1) in view of Nagahara et al. (US 2016/0357103 A1), Hatakeyama et al. (JP 2017-219836A) and Fujiwara et al. (US 2016/0320698 A1).
The rejection of claims 11-14 under 35 U.S.C. 103 as being unpatentable over Aqad et al. (US 2017/0192353 A1) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2010/0136485 A1) in view of Nagahara et al. (US 2016/0357103 A1), Hatakeyama et al. (JP 2017-219836A) and Fujiwara et al. (US 2016/0320698 A1).
Hasegawa et al. disclose a resist composition comprising (A) an onium salt, (B) an organic solvent, (C) a polymer comprising recurring units containing an acid labile group, and (D) a photoacid generator (see entire disclosure, in particular paragraphs 0002, 0017, 0023-0027, 0059-0086, 0095-0111).  The sulfonium cations include the sulfonium cations disclosed in claim 2 (paragraph 0102).  The onium salt includes those having the claimed formula (1), since the anion may be a tris (substituted alkanesulfonyl) methide and the sulfonium cation includes those disclosed in claim 2 (see paragraphs 0102-0103).  The recurring units containing an acid labile group include those claimed (see paragraphs 0059-0084).  The resist composition may further comprise surfactants (see paragraph 0095 and 0141-0146).    The resist composition may further include a nitrogen-containing compound (see paragraphs 0119-0140).  Hasegawa et al. disclose a pattern forming process comprising the claimed steps (see paragraphs 0017, 0026, 0027, 0169-0175).  
The onium salt (A) in the resin composition of Hasegawa et al. differ from the instant onium salt in that it is not required that the anion be limited to the claimed anions (see instant claims 2 and 9-14).
However, Hasegawa et al. disclose that the anion may be selected from a tris (substituted alkanesulfonyl) methide) (The first and next to last sentences of paragraph 0102 and the next to last sentence of paragraph 0103).  
Nagahara et al. disclose a resist composition comprising a sulfonium salt wherein the acid anion includes a tris(alkylsulfonyl)methide anion having the formula 

    PNG
    media_image1.png
    114
    378
    media_image1.png
    Greyscale
wherein R19-R21 are each independently an organic group, which includes an alkyl group, aryl group, a group in which a plurality of alkyl or aryl groups is linked to each, and the like (see abstract and paragraphs 0052-0064).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a trisalkylsulfonylmethide as the anion in the sulfonium salts of Hasegawa et al., including those having the formula disclosed by Nagahara et al., since Hasegawa et al. disclose that tris (substituted alkanesulfonyl) methides are suitable as anions in the sulfonium salts of their resin compositions and Nagahara et al. disclose that tris(alkylsulfonyl)methide anions having the formula 

    PNG
    media_image1.png
    114
    378
    media_image1.png
    Greyscale
wherein R19-R21 are each independently an organic group, which includes an alkyl group, aryl group, a group in which a plurality of alkyl or aryl groups is linked to each, and the like are suitable as the acid anion of a sulfonium salt for use in a resist composition.   The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
 Hasegawa et al. differ from the instant resin composition in that it is not required that one of the acid generators be used as quencher.
However, Hasegawa et al. disclose that the acid generators may be used in admixture of two of more (paragraph 0110).  It is noted that an acid diffusion controlling function may be provided when two or more photoacid generators are used in admixture provided that one photoacid generator is an onium salt capable of generating a weak acid. Specifically in a system using a mixture of a photoacid generator capable of generating a strong acid (e.g., fluorinated sulfonic acid) and an onium salt capable of generating a weak acid (e.g. nonfluorinated sulfonic acid or carboxylic acid), if the strong acid generated from the photoacid generator upon exposure to high-energy radiation collides with the unreacted onium salt having a weak acid anion, than a salt exchange occurs whereby the weak acid is released and an onium salt having a strong acid anion is formed.  In this course, the strong acid is exchanged into the weak acid having a low catalysis, incurring apparent deactivation of the acid for enabling to control acid diffusion (paragraph 0111).  
Hatakeyama et al. disclose that in a resin composition the sulfonium salt in which a sulfonic acid is generated in which the α-position is substituted with fluorine undergoes ion exchange with a sulfonic acid in which the α-position is not substituted with fluorine undergoes ion exchange with a sulfonic acid in which the α-position is substituted fluorine. Since sulfonic acid in which an α - position generated by light is substituted with fluorine is converted back to sulfonium salt by ion exchange, a sulfonium salt of a sulfonic acid or a carboxylic acid in which the α - position is not substituted with fluorine functions as a quencher.
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a nonfluorinated sulfonium salt having a trisalkylsulfonylmethide as the anion as a quencher in admixture with a fluorinated sulfonium salt, since Hasegawa et al. disclose that sulfonium salts may be used in admixture and Hatakeyama et al. disclose that in a sulfonic acid in which an α - position generated by light is substituted with fluorine is converted back to sulfonium salt by ion exchange, a sulfonium salt of a sulfonic acid or a carboxylic acid in which the α - position is not substituted with fluorine functions as a quencher.  There would have been a reasonable expectation of success, since Hasegawa et al. disclose that in a system using a mixture of a photoacid generator capable of generating a strong acid (e.g., fluorinated sulfonic acid) and an onium salt capable of generating a weak acid (e.g. nonfluorinated sulfonic acid or carboxylic acid), if the strong acid generated from the photoacid generator upon exposure to high-energy radiation collides with the unreacted onium salt having a weak acid anion, than a salt exchange occurs whereby the weak acid is released and an onium salt having a strong acid anion is formed.
Hasegawa et al. differ from the resin composition in that it is not required that resin composition also contain a photoacid generator (D) have the formula (2) or (3).     
However, Hasegawa et al. disclose that the acid generator may comprise any compound capable of generating an acid upon exposure to high-energy radiation (paragraph 0101).  Hasegawa et al. further disclose that the resin composition may comprise the photoacid generator in admixture of two or more (see paragraphs 0101 and 0110-0111).
Fujiwara et al. disclose onium salts, resist compositions, and a patterning process (see entire disclosure).  The resist composition may comprise a photoacid generator that includes those having the claimed formulas (2) and (3) (see paragraphs 0028, and 0139-0160).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize one of the photoacid generators having the claimed formulas (2) and (3), as taught by Fujiwara et al., as a photoacid generator in the resist composition of Hasegawa et al., since Hasegawa et al. disclose that the acid generator may comprise any compound capable of generating an acid upon exposure to high-energy radiation and Hasegawa et al. disclose that the resin composition may comprise more than one photoacid generator.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSALYND A KEYS/Primary Examiner, Art Unit 1699